Case: 13-15406   Date Filed: 08/28/2014   Page: 1 of 7


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-15406
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 2:11-cv-00707-JES-UAM



SYNERGY REAL ESTATE OF SW FLORIDA, INC.,
a dissolved Florida corporation,
GULF COAST MANAGMENT GROUP, LLC,
a Florida limited liability company,
LOUIS PFAFF,

                                            Plaintiffs - Appellants,

versus

PREMIER PROPERTY MANAGEMENT OF SW FLORIDA, LLC,
a Florida limited liability company,
n.k.a. P.O.M. Property Management, LLC,
MICHAEL DEPAOLA,
KRISTIN DEPAOLA,
CYNTHIA JONES,
JAMES JONES,

                                            Defendants - Appellees,
              Case: 13-15406     Date Filed: 08/28/2014    Page: 2 of 7


DEBORAH MCCABE,
NAPLES NEW VENTURES, LLC,
a Florida limited liability company,

                                              Defendants.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (August 28, 2014)

Before PRYOR, ANDERSON, and COX, Circuit Judges.

PER CURIAM:

                                         I.

      We first address Appellees’ contention that Plaintiff Synergy lacks standing

to bring this suit. We conclude that this contention is without merit. Appellees are

correct in arguing that whether a dissolved corporation has standing to bring a suit

in federal court is a matter of state law. Gas Pump v. General Cinema Beverages,

12 F.3d 181, 182 (11th Cir. 1994). But Florida law is clear that “Dissolution of a

corporation does not . . . [p]revent commencement of a proceeding by or against

the corporation in its corporate name.” Fla. Stat. § 607.1405(2)(e) (2014). We

conclude, however, that Plaintiff Pfaff lacks standing to pursue any of the claims in

Count I or Count II because he alleges no injury to himself. We therefore dismiss

his claim for lack of subject matter jurisdiction.        See Lujan v. Defenders of



                                         2
               Case: 13-15406     Date Filed: 08/28/2014   Page: 3 of 7


Wildlife, 504 U.S. 555, 560 (1992) (citations omitted) (requiring injury-in-fact for a

party to have standing to bring a suit).

                                           II.

      Synergy Real Estate of SW Florida, Inc.; Gulf Coast Management Group,

LLC; and Louis Pfaff (Plaintiffs) filed a nine-count complaint against Premier

Property Management of SW Florida, LLC; Naples New Ventures, LLC; Deborah

McCabe; Michael Depaola; Kristen Depaola; Cynthia Jones; and James Jones

(Defendants). (Doc. 1). Count I and Count II were claims based on federal law.

The other counts were based on state law. Count I seeks to allege a violation of the

Federal Anticybersquatting Consumer Protection Act (ACPA).                15 U.S.C.

§ 1125(d). And Count II seeks to allege unfair trade practices in violation of the

Lanham Act. 15 U.S.C. § 1125(a).

      The district court labeled this first complaint a shotgun pleading and

dismissed it without prejudice for insufficient pleading under Federal Rule of Civil

Procedure 8.     (Doc. 35 at 3, 5).        Plaintiffs then filed their First Amended

Complaint—dropping Naples New Ventures, LLC and Deborah McCabe as

defendants. (Doc. 37). The district court then dismissed without prejudice the

Plaintiffs’ First Amended Complaint for failing to allege sufficient factual

allegations under Fed. R. Civ. P. 8 and for failure to state a claim under Fed. R.

Civ. P. 12(b)(6). (Doc. 50). The district court found this with respect to both


                                            3
               Case: 13-15406    Date Filed: 08/28/2014   Page: 4 of 7


Count I and Count II. Since supplemental jurisdiction was the only basis for its

jurisdiction over the state law claims, the district court exercised its discretion to

decline to hear them. (Doc. 50) (citing 28 U.S.C. § 1367(c)(3)). The district court

then made clear that it would only allow the Plaintiffs one more opportunity to

amend their complaint. (Doc. 50 at 7). The Plaintiffs availed themselves of this

opportunity and filed a Second Amended Complaint. (Doc. 51). For the final

time, the district court dismissed Plaintiffs’ complaint for failure to plead in

accordance with Fed. R. Civ. P. 8 and for failure to state a claim under Fed. R. Civ.

P. 12(b)(6). (Doc. 56). It again declined to retain supplemental jurisdiction over

the state law claims. (Id.).

      The Plaintiffs now appeal. The sole issue they present on appeal is whether

the district court erred by ruling that Counts I and II of their Second Amended

Complaint failed to state a claim under 15 U.S.C. § 1125.

                                              III.

      We review de novo a district court’s dismissal of a complaint for failure to

state a claim, accepting the factual allegations as true and construing them in the

light most favorable to the Plaintiffs. Glover v. Liggett Group, Inc., 459 F.3d
1304, 1308 (11th Cir. 2006). A pleading must contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

The purpose of Fed. R. Civ. P. 8(a)(2) is to provide defendants with fair notice of


                                          4
              Case: 13-15406     Date Filed: 08/28/2014    Page: 5 of 7


what claim is being alleged and the grounds upon which it rests. Davis v. Coca-

Cola Bottling Co. Consol., 516 F.3d 955, 974 (11th Cir. 2008) (citations omitted).

We have held that, under Fed. R. Civ. P. 8, a district court should give pleadings a

liberal reading when addressing a motion to dismiss for failure to state claim, but

the court is not permitted to serve as a “de facto counsel” and “rewrite an otherwise

deficient pleading in order to sustain an action.” GJR Investments, Inc. v. Cnty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998).

      The Supreme Court has said that to state a cause of action a plaintiff must

provide more “than labels and conclusions, and [that] a formulaic recitation of the

elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 127 S. Ct. 1955, 1964–65 (2007) (internal citations omitted). But as the

district court correctly pointed out, Plaintiffs do not assert even conclusory

assertions that would be sufficient to state a claim. (Doc. 56 at 5–6).

      In order to state a claim in Count I that Defendants violated the ACPA, the

Plaintiffs needed to show, among other things, that the Defendants registered, or

were the authorized licensee of the person who registered, a domain name. 15

U.S.C. § 1125(d)(1)(A). The district said that the Plaintiffs “still do not adequately

plead that any of the [D]efendants registered the domain name or were the

authorized licensee.” (Doc. 56 at 5). In fact, as the district court noted, paragraph

21 of the Plaintiffs’ Second Amended Complaint alleges that plaintiff Synergy was


                                          5
                Case: 13-15406    Date Filed: 08/28/2014   Page: 6 of 7


the domain name registrant, (Doc. 51), defeating any claim the Plaintiffs sought to

bring.

         In order to state a claim in Count II that the Defendants engaged in unfair

trade practices in violation of the Lanham Act, the Plaintiffs needed to make clear

the type of unfair trade practices claim they were seeking to bring against the

Defendants. The Lanham Act, 15 U.S.C. § 1125(a), sets forth two distinct claims

of unfair trade practices: unfair competition under subsection 1125(a)(1)(A) and

false advertising under subsection 1125(a)(1)(B). It is not clear from the Plaintiffs’

Second Amended Complaint which type of claim they seek to bring. And it is not

clear against which of the Defendants Plaintiffs seek to bring it. But in order to

state either type of claim, Plaintiffs must allege that misleading representations of

goods or services were “used in commerce.”           15 U.S.C. § 1125(a)(1).     The

Plaintiffs neither made this allegation nor pointed to any facts that support a claim

that Defendants used in commerce misleading representations about goods or

services. See Jellibeans, Inc. v. Skating Clubs of Georgia, Inc., 716 F.2d 833, 838

(11th Cir. 1983) (citing Iding v. Anaston, 266 F. Supp. 1015, 1019 (N.D. Ill. 1967),

for the proposition that “purely intrastate disputes do not fall within the commerce

clause and therefore are not subject to the Lanham Act’s regulation”); see also

Iding, 716 F. Supp. at 1019 (stating that “The interstate commerce requirement . . .

[of the Lanham Act] is of such importance that failure to allege this element is, of


                                          6
               Case: 13-15406     Date Filed: 08/28/2014    Page: 7 of 7


itself, cause of dismissal for failure to state claim”). Because the Plaintiffs never

alleged this element, they failed to state a claim in Count II.

      The district court noted other problems with the Plaintiffs’ Second Amended

Complaint. We need not address those problems.

      We dismiss Plaintiff Pfaff’s claims in Counts I and II for lack of subject

matter jurisdiction. The district court’s dismissal of Plaintiff Synergy’s claims in

Counts I and II for failure to state a claim is affirmed.

      DISMISSED IN PART; AFFIRMED IN PART.




                                           7